Per Curiam.
Certiorari on the relation of Franklin Furnace and its insurer to review a decision of the Workmen’s Compensation Commission awarding to the employee compensation and medical benefits.
Relators challenge the commission’s finding that the respondent was the employee of relator Franklin Furnace and that the latter had actual notice of the injury.
No purpose would be served in restating the facts on this appeal. It is sufficient to say that, upon a careful review of the proceedings herein, it is the opinion of the court that the findings of the commission as to the status of employee and notice to employer of the injury are supported by substantial evidence in view of the entire record. The commission accepted the employee’s testimony as to what happened as be*530ing correct. The record supports the credibility of the employee’s testimony.
Respondent is hereby allowed attorney’s fees of $400.
Affirmed.